Exhibit 10.1

SECOND AMENDMENT TO RESTATED LOAN AGREEMENT

This Second Amendment to Restated Loan Agreement (this “Amendment”) dated as of
November 12, 2008, is made among GMX RESOURCES INC., an Oklahoma corporation
(the “Borrower”), the BANKS (as defined below), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent, arranger
and bookrunner, for the Banks (and individually as a Bank), UNION BANK OF
CALIFORNIA, N.A., as syndication agent (and individually as a Bank), BNP
PARIBAS, as co-documentation agent (and individually as a Bank), and COMPASS
BANK, as co-documentation agent (and individually as a Bank), who agree as
follows:

RECITALS

A. This Amendment pertains to that certain Third Amended and Restated Loan
Agreement dated effective as of June 12, 2008, among the Borrower, the Agent and
the Banks, as amended by the First Amendment dated as of October 29, 2008 (as
amended, the “Loan Agreement”). As used in this Amendment, capitalized terms
used herein without definition herein shall have the meanings provided in the
Loan Agreement.

B. The Borrower, the Agent and the Banks desire to amend the Loan Agreement
(i) to modify the Base Rate interest provisions to address the financial
market’s compression between the Prime Rate and the LIBO Rate, (ii) to modify
the covenant pertaining to the Borrower’s Hedging Program to increase the
hedging limitation from 80% to 85%, and (iii) to add provisions to address
issues that arise if a Bank fails to fund on its Commitment, and to provide for
other matters pertinent to the Loan.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Banks, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT AND AGREEMENT

1.1 Section 5.18 of the Loan Agreement is amended and restated, to read in its
entirety as follows:

Hedging Program. At all times when the Percentage Outstanding exceeds
seventy-five (75%), the Borrower shall enter into and maintain in effect a
hedging program (the “Hedging Program”) consisting of Permitted Hedge Agreements
that are mutually satisfactory to the Agent, the Required Banks and the
Borrower. Without limiting the foregoing, the Borrower acknowledges the



--------------------------------------------------------------------------------

Agent’s and the Banks’ general expectation that at such time the Permitted Hedge
Agreements comprising the Hedging Program (i) shall in no contract fix a price
for a term of more than three (3) years, and (ii) in the aggregate shall cover
no more than eighty five (85%) percent of the Borrower’s projected oil and gas
PDP production set forth in the most recent engineering report used in the
Borrowing Base re-determination.

1.2 Section 1.2 of the Loan Agreement is amended to amend and restate in its
entirety the definition of “Base Rate”, such restated definition to read in its
entirety as follows:

“Base Rate” shall mean, for any day, an interest rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus one-half of one percent (0.5%) plus the Applicable
LIBO Rate Margin, and (c) the LIBO Rate on such day for a one month Interest
Period commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day), provided that if during any calendar month
the Base Rate becomes determined under either clause (b) or clause (c) above,
then (notwithstanding any language in Section 2.1(b) to the contrary) the Base
Rate for the remainder of that calendar month shall continue to be determined
using solely that clause until the first Business Day of the next calendar
month. For the avoidance of doubt, for purposes of this definition, LIBO Rate
for any day shall be determined in accordance with the definition thereof but
using the rate per annum as determined by the Agent on such day using the
referenced information page’s information appearing on such day and time.
Without notice to the Borrower, the Base Rate shall change automatically from
time to time as and in the amount by which the Prime Rate, the Federal Funds
Rate or the LIBO Rate shall fluctuate, subject to the limiting proviso stated
above in this definition, with each such change in the Base Rate to be effective
as of the date of such change in the Prime Rate, the Federal Funds Rate or the
LIBO Rate, respectively. If, however, the Agent determines on any day that no
LIBO Rate bid rate is quoted to the Agent (or otherwise that adequate and
reasonable methods do not exist for ascertaining the LIBO Rate) for a one month
Interest Period for purposes of determining the interest rate on the Base Rate
Advances on any day, then the Base Rate Advances shall bear interest at the
greater of (x) the Prime Rate in effect on such day and (y) the Federal Funds
Rate in effect on such day plus one-half of one percent (0.5%) plus the
Applicable LIBO Rate Margin, until the Agent determines that LIBO Rate bid rates
are being provided.

1.3 Section 1.2 of the Loan Agreement is amended to add a new definition of
“Federal Funds Rate”, in its proper alphabetical place, to read in its entirety
as follows:



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the weighted average (expressed as
a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average (rounded upwards, if necessary, to the next higher 1/100 of 1%) of the
quotations at approximately 10:00 a.m. (Central Time) on such day for such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by Agent.

1.4 Section 1.2 of the Loan Agreement is amended to add new definitions of
“Defaulting Bank”, “Defaulting Bank Unfunded Portion”, and “Outstandings”, each
in its proper alphabetical place, each to read in its respective entirety as
follows:

“Defaulting Bank” shall mean any Bank, as determined by the Agent, that has
(a) failed to fund any portion of an Advance under the Loan or any reimbursement
of a payment drawing under a letter of credit within three Business Days of the
date required to be funded by it hereunder, (b) notified the Borrower, the
Agent, the Issuing Bank or any Bank in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Advances under the Loan and to reimburse
payments drawings under then outstanding letters of credit, (d) otherwise failed
to pay over to the Agent or any other Bank any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.



--------------------------------------------------------------------------------

“Defaulting Bank Unfunded Portion” shall mean the unfunded portion of the
Commitment of such Defaulting Bank, including both its portion of any Advance
which such Defaulting Bank has failed to pay to the Agent, and its pro rata
portion of any unreimbursed payment drawing under any letter of credit which
such Defaulting Bank has failed to pay to the Issuing Bank.

“Outstandings” shall mean, as to each Bank, a Bank’s respective actual portion
of the outstanding Indebtedness, being the Bank’s portion of the unpaid and
outstanding aggregate principal balance of the Advances under its Note plus the
Bank’s participation in the undisbursed amount of all standby letters of credit
plus the Bank’s portion of the aggregate amount of all payment drawings under
letters of credit honored by the Issuing Bank and not theretofore reimbursed by
Borrower in any manner.

1.5 Section 1.2 of the Loan Agreement is amended to amend and restate in its
entirety the definition of “Commitment Limit”, such restated definition to read
in its entirety as follows:

“Commitment Limit” shall mean, at any particular date, the lesser of (a) the
Amount (as it may be increased by the Banks from time to time) or (b) the
Borrowing Base as most recently determined and in effect (including the effect
of any Periodic Reductions), provided, however, that when a Defaulting Bank
shall exist, Commitment Limit shall mean, at any particular date, the lesser of
(x) the Amount minus the Defaulting Bank Unfunded Portion or the Borrowing Base
minus the Defaulting Bank Unfunded Portion.

1.6 Subsection (e) of Section 2.1 of the Loan Agreement is amended to change in
the fourth sentence of the second paragraph “thirty (30) days” to be instead
“fifteen (15) days”, and further to add the following sentence to the end of the
second paragraph of Subsection 2.1(e), such sentence to read in its entirety as
follows:

Such Defaulting Bank shall make such sale in accordance with the provisions of
Section 9.6.

1.7 Section 2.5 of the Loan Agreement is amended to add a new Subsection (h),
such subsection to read in its entirety as follows:

(h) Notwithstanding any provision in this Section 2.5 to the contrary, the
payment of fees under Subsections 2.5(b), (c) and (e) shall be subject to the
provisions of Section 2.15.

1.8 Article 2 of the Loan Agreement is amended to add a new Section 2.15, such
section to read in its entirety as follows:

Section 2.15 Defaulting Bank. Notwithstanding any provision of this Agreement to
the contrary, if any Bank becomes a Defaulting



--------------------------------------------------------------------------------

Bank, then the following provisions shall apply for so long as such Bank is a
Defaulting Bank:

(a) Any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 2.9,
Section 2.10, Section 3.4 and Section 9.1), except excluding Subsection 2.1(e)
and Section 9.6, shall, in lieu of being distributed to such Defaulting Bank, be
retained by the Agent in a segregated account and be applied at such time or
times as may be determined by the Agent (i) first, to the payment of any amounts
owing by such Defaulting Bank to the Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Bank to the Issuing Bank
hereunder, (iii) third, to the funding of any Advance under the Loan or the
funding or cash collateralization of any participating interest in any letter of
credit in respect of which such Defaulting Bank has failed to fund its
reimbursement portion thereof as required by this Agreement, (iv) fourth, if so
determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Bank under this
Agreement, (v), fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Banks as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Bank against such Defaulting Bank
as a result of such Defaulting Bank’s breach of its obligations under this
Agreement, and (vi), sixth, to such Defaulting Bank or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a prepayment
of the principal amount of the Loan or is a reimbursement payment in respect of
payments under any letter of credit in either case which a Defaulting Bank has
not funded its participation obligations, the Defaulting Bank shall be
subordinated and such payment shall be applied solely to prepay the Outstandings
of (including the Advances of and the letter of credit reimbursement obligations
owed to) all non-Defaulting Banks pro rata before being applied to the
prepayment of any Outstandings of (whether Advances by or letter of credit
reimbursement obligations owed to) any Defaulting Bank, until all Advances and
all letter of credit reimbursements of which the Defaulting Bank did not fund
its portion are paid and the Loan is reduced to the level at which the
Defaulting Bank had ceased to fund.

(b) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Bank pursuant to Subsection 2.5(b). Further, a Borrowing Base
redetermination fee under Subsection 2.5(e) shall cease to be owing to such
Defaulting Bank.



--------------------------------------------------------------------------------

Letter of credit fees under Subsection 2.5(c) shall be handled as provided in
Subsection 2.15(c).

(c) If any Letter of Credit Usage exists at the time a Bank becomes a Defaulting
Bank, then, if the conditions set forth in Section 7.4 are satisfied at such
time:

(i) The Letter of Credit Usage shall be reallocated among the non-Defaulting
Banks, after disregarding the Defaulting Bank’s Commitment, in proportion with
their respective Commitments, but only to the extent that the sum of all
non-Defaulting Banks’ portions of funded Advances and Letter of Credit Usage
does not exceed the total of all the non-Defaulting Banks’ portions of the
Commitment Limit;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent cash collateralize such Defaulting Bank’s portion of the
Letter of Credit Usage (after giving effect to any partial reallocation
described in clause (i) above), with such cash to be held by the Agent as
collateral for the payment of such letters of credit, for such long as such
Letter of Credit Usage is outstanding;

(iii) If the Borrower cash collateralizes any portion of such Defaulting Bank’s
Letter of Credit Usage pursuant to this Subsection 2.15(c), the Borrower shall
not be required to pay any letter of credit fees to such Defaulting Bank
pursuant to Subsection 2.1)(g) with respect to such Defaulting Bank’s portion of
the Letter of Credit Usage during the period such Defaulting Bank’s portion of
the Letter of Credit Usage is cash collateralized, and further the Agent and the
Borrower may determine under Subsection 2.15(a) to release monies deposited by
Borrower in so cash collateralizing to the extent replaced by funds payable to
the Defaulting Bank;

(iv) If the reallocation described in clause (i) above is made, then the letter
of credit fees payable to the Banks pursuant to Subsection 2.1(g) shall be
adjusted in accordance with such non-Defaulting Bank’s Commitments (disregarding
any Defaulting Bank’s Commitment);

(v) If any Defaulting Bank’s portion of the Letter of Credit Usage is neither
cash collateralized nor reallocated pursuant to this Subsection 2.15(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Bank
hereunder, the Issuing Bank shall instead be paid the letter of credit fees that
would have



--------------------------------------------------------------------------------

been payable to the Defaulting Lender, and the Issuing Bank shall have the right
to payments under Subsection 2.15(a)(ii) above; and

(vi) So long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Banks or cash collateral will be provided by the Borrower in
accordance with this Subsection 2.15(c), and participating interests in any such
newly issued or increased letter of credit shall be allocated among
non-Defaulting Banks in a manner consistent with Subsection 2.15(c)(i) (and
Defaulting Banks shall not participate therein).

(d) The Commitment of such Defaulting Bank shall not be included in determining
whether all Banks or the Required Banks have voted or taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.4), provided that any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank in either case which affects such
Defaulting Bank differently than other affected Banks, or an increase in the
Commitment of such Defaulting Bank, shall require the consent of such Defaulting
Bank.

(e) The Borrower, the Agent or any other Bank may, upon notice to such
Defaulting Bank and the Agent, require such Defaulting Bank to sell all of its
interests, rights and obligations under this Agreement and the Note held by it
to another Bank or bank in accordance with and subject to the restrictions
contained in Section 9.6 hereof, provided such a willing, qualified assignee is
identified by the requesting party.

(f) In the event that the Agent, the Borrower and the Issuing Bank each agrees
that a Defaulting Bank has adequately remedied all matters that cause such Bank
to be a Defaulting Bank, then the Outstandings shall be readjusted to reflect
the inclusion of such Bank’s Commitment and on such date such Bank shall
purchase at par such of the Advances of the other Banks and participations in
the letters of credit issued by the Issuing Bank as the Agent may determine may
be necessary in order for such Bank to hold its portion of the Loan in
accordance with its pro rata portion of its Commitment to the total Commitments.

1.9 Section 2.9 of the Loan Agreement is amended to add the following sentence
at the end of such Section, such new sentence to read in its entirety as
follows:

Notwithstanding any provision of this Section 2.9 to the contrary, if any Bank
becomes a Defaulting Bank, then the provisions of



--------------------------------------------------------------------------------

Section 2.15 shall apply for so long as such Bank is a Defaulting Bank.

1.10 Section 2.10 of the Loan Agreement is amended to add the following sentence
at the end of such Section, such new sentence to read in its entirety as
follows:

Notwithstanding any provision of this Section 2.10 to the contrary, if any Bank
becomes a Defaulting Bank, then the provisions of Section 2.15 shall apply for
so long as such Bank is a Defaulting Bank.

1.11 Section 3.4 of the Loan Agreement is amended to add a new Subsection (g),
such new Subsection to read in its entirety as follows:

(g) Notwithstanding any provision of this Section 3.4 to the contrary, if any
Bank becomes a Defaulting Bank, then the provisions of Section 2.15 shall apply
for so long as such Bank is a Defaulting Bank.

1.12 Subsection 9.1(a) of the Loan Agreement is amended to add the following
sentence at the end of such Subsection, such new sentence to read in its
entirety as follows:

Notwithstanding any provision of this Subsection 9.1(a) to the contrary, if any
Bank becomes a Defaulting Bank, then the provisions of Section 2.15 shall apply
for so long as such Bank is a Defaulting Bank.

1.13 Section 10.4 of the Agreement is amended to add a new clause (x), such
additional clause to be inserted, in its proper numerical order, to read in its
entirety as follows:

, or (x) amend any provision of Section 2.15.

Further, Section 10.4 is amended to add the following new sentence at the end of
such Section, such new sentence to read in its entirety as follows:

Notwithstanding any provision of this Section 10.4 to the contrary, if any Bank
becomes a Defaulting Bank, then the provisions of Subsection 2.15(d) shall apply
for so long as such Bank is a Defaulting Bank.

ARTICLE 2.

ACKNOWLEDGMENT OF COLLATERAL

2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

ARTICLE 3.

MISCELLANEOUS

3.1 The Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the execution of this Amendment)
that (i) all representations and warranties contained in the Loan Agreement and
the Collateral Documents are true and correct on and as of the date hereof as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing as of the date
hereof which constitutes a Default or Event of Default, (iii) there has not
occurred any material adverse change in the Collateral or other assets,
liabilities, financial condition, business operations, affairs or circumstances
of the Borrower and the Subsidiaries taken as a whole or any other facts,
circumstances or conditions (financial or otherwise) upon which a Bank has
relied or utilized in making its decision to enter into this Amendment, and
(iv) there is no defense, offset, compensation, counterclaim or reconventional
demand with respect to amounts due under, or performance of, the terms of the
Notes and the Loan Agreement. To the extent any such defense, offset,
compensation, counterclaim or reconventional demand or other causes of action by
the Borrower against the Agent or any Bank might exist, whether known or
unknown, such items are hereby waived by the Borrower.

3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

3.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Banks in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder and agrees to hold Agent and the Banks
harmless from and against any all liabilities with respect to or resulting from
any delay or omission in paying such taxes or fees.

3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterpart taken together shall constitute one and the
same instrument. The parties specifically confirm their intent to be bound by
delivery of such signed counterparts by telecopier or pdf email.

3.5 The provisions of this Amendment shall become effective if and when, and
only when, (i) each and every representation and warranty of Borrower contained
in this Amendment is true, complete and accurate, (ii) no event exists which
constitutes a Default, (iii) the receipt by the Agent of (x) a duly executed
counterpart of this Amendment, and (y) a certificate of the secretary of the
Borrower setting forth resolutions of its board of directors in form and
substance satisfactory to the Agent and Agent’s counsel with respect to the
authorization of this



--------------------------------------------------------------------------------

Amendment. The Borrower hereby certifies by execution of this Amendment that the
foregoing conditions (i) and (ii) are satisfied and true and correct.

3.6 Notwithstanding that such consent is not required under the Guaranty
Agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its respective Guaranty
Agreement and each of the other Collateral Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

(Remainder of this Page Intentionally Left Blank; Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

  BORROWER:   GMX RESOURCES INC.     By:  

/s/ James A. Merrill

    Name:   James A. Merrill     Title:   Chief Financial Officer and Treasurer
  AGENT:   CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Eric Broussard

    Name:   Eric Broussard     Title:   Senior Vice President   BANKS:  

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Bank

    By:  

/s/ Eric Broussard

    Name:   Eric Broussard     Title:   Senior Vice President     BNP PARIBAS  
  By:  

/s/ Edward Pak

    Name:   Edward Pak     Title:   Vice President     BNP PARIBAS     By:  

/s/ Betsy Jocher

    Name:   Betsy Jocher     Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO RESTATED LOAN AGREEMENT]

 

COMPASS BANK By:  

/s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen Title:   Senior Vice President FORTIS CAPITAL CORP.
By:  

/s/ Scott Myatt

Name:   Scott Myatt Title:   Vice President By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director UNION BANK OF CALIFORNIA, N.A.
By:  

/s/ Jarrod Bourgeois

Name:   Jarrod Bourgeois Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO RESTATED LOAN AGREEMENT]

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
paragraph 3.6.

 

ENDEAVOR PIPELINE INC.   By:  

/s/ Keith Leffel

 

 

Name:   Keith Leffel   Title:   President   DIAMOND BLUE DRILLING CO.   By:  

/s/ Richard Hart

 

 

Name:   Richard (Rick) Hart   Title:   President  